Citation Nr: 0639857	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-08 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for abdominal scarring.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service duty from March 1953 to March 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2001 rating determination by the above Regional 
Office (RO).  In August 2006, the veteran was afforded a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  Efforts to reconstruct the veteran's in-service and post-
service medical history have been undertaken by VA to the 
fullest extent possible.

3  Medical records do not provide competent evidence that the 
veteran's current back disability, first demonstrated many 
years after discharge from service, is etiologically related 
to military service.

4.  There is no medical evidence that the veteran currently 
has chronic disability manifested by abdominal scars.


CONCLUSIONS OF LAW

1.  The veteran's currently claimed back disorder was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).




2.  The veteran does not have present chronic disability 
manifested by abdominal scars for which service connection 
can be granted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In letters dated in May 2003 and October 2003, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The Board concludes that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Likewise, the Board finds that all necessary development has 
been accomplished to the extent possible.  In this context, 
efforts were made by the RO to obtain the veteran's service 
medical records (SMRs).  Certification of their 
unavailability was received from the National Personnel 
Records Center (NPRC), most recently in October 2003.  In 
light of the absence of SMRs, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained 
in more detail below, the Board finds that the absence of the 
veteran's SMRs is not material to his claims.  The veteran 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




Moreover, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, such matters are moot.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).


Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a case where the veteran's SMRs are presumed destroyed, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  O'Hare, supra; Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

The judicial caselaw does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's SMRs are unavailable, the 
appeal must be decided upon the evidence of record.  

III.  Factual Background and Analysis

As noted, previously, the veteran's SMRs are not currently of 
record, despite attempts by the RO to obtain them.  

The post-service evidence consists entirely of private 
medical records, and includes a January 1998 MRI (magnetic 
resonance imaging) report of the veteran's lumbar spine 
showing degenerated discs from L2 to S1 (i.e., from the 2nd 
lumbar vertebra to the 1st sacral segment) with associated 
bulging at L2-L3 and L5-S1, both slightly indenting the 
thecal sac.  There was evidence of mild spondylosis and mild 
central stenosis at L2-L3, resulting from hypertrophy of the 
ligamentum flavum and a bulging disc indenting the thecal 
sac.  

In September 1999, the veteran was evaluated for persistent 
low back pain, which he described as dating back to a motor 
vehicle accident in military service.  The physician 
concluded that the veteran's injury from the accident was the 
main cause of his subsequent lumbar radiculopathy, herniated 
disc, and nerve root irritation.  He noted that, since that 
time, the veteran had experienced chronic low back pain which 
had become progressively worse.  

In a subsequent medical opinion dated in December 1999, the 
same physician again concluded that the veteran's medical 
problems date back to 1955, when he injured his lumbar spine 
in a motor vehicle accident on a military base.  The 
physician noted the veteran was treated conservatively for 
herniated discs at that time, with continued low back pain 
since.  He reported also having sustained cuts on the left 
lateral side of the lumbar spine and anterior aspect of the 
abdomen in that accident.  The pertinent current diagnoses 
noted by the physician were acute severe lumbar 
radiculopathy, bulging discs, degenerative disc disease, and 
spinal stenosis.  

At his Travel Board hearing, the veteran presented testimony 
about the onset and severity of his claimed back disability.  
He testified as to the facts surrounding his in-service motor 
vehicle accident, the injuries sustained, and the subsequent 
treatment.  He also testified as to his current condition.  
The veteran also testified that he sustained an abdominal 
scar in the accident, which is now essentially asymptomatic.  
He testified that he initially sought treatment from a 
private physician in 1956, but he is deceased and those 
records are unavailable.  His current physician has provided 
treatment since 1984.

At the close of the hearing, the undersigned directed that 
the record be held open for 60 days to afford the veteran the 
opportunity to submit any additional evidence from his 
current physician.  Additional medical records from the 
current treating physician were requested by the RO in August 
2006, but no additional records were forwarded.  The 60-day 
period has expired, and the case is ready for appellate 
review.
A.  Back disorder

The veteran asserts that he was treated for a back injury 
during active military service after being involved in a 
vehicular accident.  Although such treatment cannot be 
verified due to the loss of his SMRs, the Board appreciates 
that the veteran testified under oath before the undersigned, 
and finds that he is a credible witness.  We will therefore 
presume, for the purpose of the present decision, the 
accuracy of the veteran's account of his claimed injury 
during service.  King v. Brown, 5 Vet. App. 19, at 21 (1993).

The Court of Appeals for Veterans Claims has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology, and the veteran contends that he has suffered 
from residuals of a back injury since service.  However, in 
analyzing a claim, the lack of evidence of treatment may bear 
on the probative value of the evidence of continuity.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  In this case, there is a 
large gap in the evidence of treatment for a back injury, or 
residuals thereof, between the veteran's separation from 
service, in 1955, and 1998.  The has veteran indicated 
treatment from a private physician since 1984, but when those 
records were requested neither the physician nor the veteran 
submitted any.  Moreover, even if the private physician had 
treated the veteran for a back injury during that time, it 
would still, at the earliest, have been almost 30 years after 
service.  The record does not contain any medical evidence 
dated within the first decade after service which documents 
complaints, treatment, or a diagnosis related to his reported 
in-service back injury.  In essence, the veteran's assertions 
of continuity and chronicity of a back injury are 
unsupported.

With the exception of the 1999 private medical opinion, no 
additional post-service medical records that discuss the 
etiology of the veteran's current back disability have been 
obtained and associated with the claims folder.  It is 
significant that the private medical opinion does not reflect 
knowledge of his entire history since 1955, as the physician 
did not provide a rationale for his opinion and failed to 
account for the hiatus in the medical record from 1955 to 
1998.  The physician did not indicate any source, independent 
of the veteran, regarding the veteran's medical history and 
the extent of the claimed injuries in service.  Therefore, 
that particular medical opinion, in context, is merely the 
recordation of the history as related by the veteran, and 
does not represent a medical conclusion or opinion by the 
author.  See LeShore v. Brown, 8 Vet. App. 406 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (factors for 
assessing probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  As a result, the Board finds the 
private opinion to be of minimal probative value.  

Thus, even assuming the veteran was treated for some type of 
back injury during service, the Board can only conclude that 
such a disease or injury was acute and transitory, given that 
subsequent post-service medical records are negative for 
complaints, findings, or treatment of a back disability, 
until 1998.  The Board has no reason to doubt the veteran's 
credible testimony as to having received treatment for back 
pain shortly after service from a private physician, now 
deceased.  As a layperson, the veteran is not competent to 
relate information requiring medical expertise, and therefore 
he cannot relate his present back disorder, including lumbar 
radiculopathy, bulging discs, degenerative disc disease, and 
spinal stenosis, to the remote accident in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own testimony cannot replace the physician's unavailable 
treatment records.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his current back disability.

B. Abdominal scars

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet App 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the "impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

The primary impediment to a grant of service connection for 
the veteran's abdominal scarring is the absence of medical 
evidence of a chronic disability resulting therefrom.  The 
veteran contends that he sustained a laceration over his 
stomach area in a motor vehicle accident during active duty.  
Post-service treatment records note a history of abdominal 
scar, with no current complaints.  There have been no 
objective clinical findings or competent medical opinion to 
indicate that the veteran has had continuing disabling 
symptomatology as a result of the claimed abdominal 
laceration during service.

As to the veteran's assertions that he was treated for scar 
in service, the Board notes that he is competent to report 
injuries he sustained in service, and because his SMRs are 
missing, the Board accepts his assertion.  King v. Brown, 5 
Vet. App. 19, at 21 (1993).  However, he is not qualified to 
render an opinion as to the causation or etiology of any 
currently claimed disorder, or to establish a diagnosis based 
upon in-service experiences.  See Espiritu v. Derwinski, 
supra.  The Board notes that the overwhelming medical 
evidence of record indicates that the veteran does not 
currently have a chronic disorder as a result of his 
abdominal scar.  As a result, there is no disability to 
service connect.

As above, the Board appreciates the veteran's obvious 
sincerity in his contentions regarding his claims, and we 
note with high regard his service to the Nation, during which 
he served overseas for nearly a year and was awarded the 
Korean Service Medal, the United Nations Service Medal, and 
the National Defense Service Medal.  However, we find that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a current disability related 
to abdominal scarring.




ORDER

Service connection for a back disorder is denied.

Service connection for abdominal scarring is denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


